United States Court of Appeals
           for the Fifth Circuit
                                                   United States Court of Appeals
                                                            Fifth Circuit

                                                          FILED
                                                   October 30, 2020
                       No. 17-51060                  Lyle W. Cayce
                                                          Clerk

Whole Woman's Health, On Behalf of Itself, Its Staff,
Physicians and Patients; Planned Parenthood Center
for Choice, On Behalf of Itself, Its Staff, Physicians,
and Patients; Planned Parenthood of Greater Texas
Surgical Health Services, On Behalf of Itself, Its
Staff, Physicians, and Patients; Planned Parenthood
South Texas Surgical Center, On Behalf of Itself, Its
Staff, Physicians, and Patients; Alamo City Surgery
Center, P.L.L.C., On Behalf of Itself, Its Staff,
Physicians, and Patients, doing business as Alamo Women's
Reproductive Services; Southwestern Women's Surgery
Center, On Behalf of Itself, Its Staff, Physicians, and
Patients; Curtis Boyd, M.D., On His Own Behalf and On
Behalf of His Patients; Jane Doe, M.D., M.A.S., On Her
Own Behalf and On Behalf of Her Patients; Bhavik
Kumar, M.D., M.P.H., On His Own Behalf and On Behalf
of His Patients; Alan Braid, M.D., On His Own Behalf
and On Behalf of His Patients; Robin Wallace, M.D.,
M.A.S., On Her Own Behalf and On Behalf of Her
Patients,

                                         Plaintiffs—Appellees,

                          versus

Ken Paxton, Attorney General of Texas, In His Official
Capacity; Sharen Wilson, Criminal District Attorney
for Tarrant County, In Her Official Capacity; Barry
Johnson, Criminal District Attorney for McLennan
County, In His Official Capacity,
                                            17-51060


                                                                  Defendants—Appellants.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-690


       (Opinion October 13, 2020, 5 Cir., 2020, 2020 WL 6042428)
    (Modified Opinion October 22, 2020, 5 Cir., 2020, 2020 WL 6218657)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Haynes, Graves, Higginson, Costa, Willett, Ho,
Engelhardt, and Wilson, Circuit Judges.1

Per Curiam:

         A majority of the circuit judges in regular active service and not
disqualified having voted in favor, on the Court’s own motion, to rehear this
case en banc,
         IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Cir.R.41.3, the panel opinion in this case dated October 22, 2020, is
vacated.




1
 Judges Southwick, Duncan, and Oldham are recused in this case and did not participate in this
decision.




                                               2